Citation Nr: 1220100	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  03-20 302	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial rating for a right knee disability

2. Entitlement to an increased initial rating for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to December 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2002 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Denver, Colorado.

The record raises a claim of entitlement to service connection for a low back disability including secondary to the Veteran's service connected bilateral knee disabilities.  The record also raises claims for increased ratings for the Veteran's bilateral hip disorders.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore the Board does not have jurisdiction over them.  Therefore, they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2010 the Board notified the Veteran that the Veterans' Law Judge that had conducted her April 2008 hearing had retired and offered her an opportunity to have another hearing.  In a July 2011 statement in support of claim, the Veteran inquired as to what happened to her November 2010 request for a new hearing.  Therefore, the Board finds that a remand is required to provide the Veteran with a new hearing before a Veterans' Law Judge traveling to the RO (Travel Board hearing).  See 38 C.F.R. §§ 20.703, 20.704 (2011).


Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

The RO/AMC should schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

